DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderholm (US 2018/0096576).

Regarding claim 1, Anderholm discloses a system comprising: 
a first through-wall radar sensor (a radar system comprising a through wall radar device 302A receiving radar signals (sensor); fig 3A; paras [0141], [0176]); 
a second through-wall radar sensor (through wall radar device 302B (second); fig 3A; para [0176}), 
wherein the second through-wall radar sensor is networked with the first through-wall radar sensor (the radar devices 302A and 3028 provide data to and receive instructions from a radar system hub 350 (networked); fig 3B; para {0140]); 
and a display of an area (results are displayed in step 1908, in a data depth map 1806, showing a person present in an area; figs 18, 19; paras [0166], (0169), [0176]),
 wherein the display of the area is based on data from the first through-wall radar sensor combined with data from the second through-wall radar sensor (the radar system detects the presence of a person using data from the radar devices 302A and 302B; if the presence is detected, two 3D cameras 1202 capture depth data to create depth maps 1902 for display: figs 12, 21; paras [0152], [0167]).

Regarding claim 10, Anderholm disclose a system comprising: 
a first through-wall radar sensor (a radar system comprising a through wall
radar device 302A receiving radar signals (sensor); fig 3A; paras [0141], [0176)), 
           the first through-wall radar sensor generates a first radar signal (radar device 302A transmits (generates) radar signals through walls; paras [0027}, [0176));
            a first communication device connected to the first through-wail radar sensor (a first camera 10a in data communication (connected) with the first sensing device 208a/radar device 302A; figs 3B, 5; para [0126]);
           a second through-wail radar sensor (through wall radar device 302B (second); fig 3A; para {0176)}), 
           the second through-wall radar sensor generates a second radar signal (radar device 302B transmits radar signals through walls; paras (0027), [0176]), 
           a second communication device connected to the second through-wall radar sensor (a second camera 10b in data communication with the second sensing device 208b/radar device 302B; figs 3B, 5; para [0127)); 
           a controller, wherein the controller is networked with the first through-wall radar sensor via the first communication device and is networked with the second through-wall radar sensor via the second communication device via the second communication device (a workstation/server 408 (controller) receives image data from the camera devices 10a and 10b generated from sensor signals and data generated by the sensing devices 208a and 208b and transmitted over a network 72; fig 5; paras [0126], [0127], [0131]); 
           and a screen connected to the controller (a client device 164 connected to the network 72 includes a display device (screen) to play back images from the workstation 408; fig 5; para [0132]), 
           wherein the screen displays an image of an object based on data from the first radar signal and data from the second radar signal (data from the sensing devices 208a and 208b are transmitted via the camera devices 10a and 10b over the network 72 to the workstation 408 processes the image data displayed by the client device 164; fig 5; paras {0126}, [0127], [0131], [0132}).

Regarding claim 19, Anderholm discloses a method for providing a network radar system (sensing devices 208a and 208b are radar devices that transmit data over a network 72: fig 5; paras [0126], [0127], [0139]), the method comprising: 
networking a first through-wall radar sensor to a second through-wall radar sensor (the sensing devices 208a and 208b transmit data over the network 72 (networking); fig 5; paras [0126], [0127]); 
obtaining data from a first radar signal emitted from the first through-wall radar sensor (data is generated by the sensing device 208a from signals passed through walls; fig 5; paras [0126], [0176}); 
obtaining data from a second radar signal emitted from the second through-wall radar sensor (data is generated by the sensing device 208b from signals passed through walls; fig 5; paras [0127], [0176]); 
and generating an image of an object based on data from the first radar signal and data from the second radar signal (the radar system detects the presence of a person using data from the radar devices 302A and 3028; if the presence is detected, two 3D cameras 1202 capture depth data to create depth maps 1902 for display; figs 12, 21; paras [0152], [0167)).

Regarding claim 2, Anderholm discloses the system of claim 1, and Anderholm further discloses wherein the display of the area is a two-dimensional display (the client device 164 is a cell phone and includes a display device (2D), para [0132)).

Regarding claim 3, Anderholm discloses the system of claim 1, and Anderholm further discloses wherein the display of the area is a three-dimensional display (images are captured and processed by 3D cameras and displayed as depth maps (3D); paras [0156], [01 58)).

Regarding claim 4, Anderholm discloses the system of claim 1, and Anderholm further discloses comprising a third through-wall radar sensor (a third sensing device 208C of a plurality of sensing devices transmits radar signals through walls; fig 5; paras (0130), [0176}),
wherein the third through-wall radar sensor is networked with the first through-wall radar sensor and the second through-wall radar sensor (a plurality of sensing systems (third) transmit radar through walls and transmit data over the network 72 with the sensing devices 208a and 208b; fig 5; paras [0120], (0130])
 and wherein the display of the area is based on combined data from the first through-wall radar sensor, the through-wall radar sensor, and the third through-wall radar sensor (the radar system detects the presence of a person using data from the plurality of radar sensing systems; if the presence is detected, more than two 3D cameras 1202 capture depth data to create depth maps 1902 for display; figs 12, 21; paras [0120], [0152], [0162], [0167)).

Regarding claim 5, Anderholm discloses the system of claim 1, and Anderholm further discloses wherein the display of the area includes data from a camera feed, a map, or a thermal image feed (displaying a depth map; para (0156)).

Regarding claim 6, Anderholm discloses the system of claim 1, and Anderholm further discloses an antenna array (fig 5 shows two wireless transceivers (antennas) 232 (array); para (0126]),
 wherein the antenna array is networked with the first through-wall radar sensor and the second through-wall radar sensor (the transceivers 232 transmit signals generated by the sensor systems 208a and 208b over the network 72; fig 5; para [0126}) 
and wherein the display of the area is based on combined data from the first through-wall radar sensor, the second through-wall radar sensor, and the antenna array (the radar system detects the presence of a person using data from the radar devices 302A and 302B and transmits data over the transceivers 232 over the network and through the cameras 10a and 10b; if the presence is detected, two 3D cameras 1202 capture depth data to create depth maps 1902 for display; figs 5, 12, 21; paras [0126], [0152], (0167).

Regarding claim 11, Anderholm discloses the system of claim 10, and Anderholm further discloses wherein the screen is wirelessly connected to the controller (the client device comprising the display is a cell phone (wirelessly) connected to the network 72 and displays information from the workstation 408; fig 5; paras (0131), [(0132}).

Regarding claim 12, Anderholm discloses the system of claim 10, and Anderholm further discloses wherein the controller is integral to the first through-wall radar sensor (a processor 360 (controller) collects data received from radar systems 302A-D; fig 3B; para [(0141}).

Regarding claim 13, Anderholm discloses the system of claim 10, and A Anderholm further discloses: a third through-wail radar sensor (fig 5; paras [0130], [(0176]), the third through-wall radar sensor generates a third radar signal (third sensing device 208C transmits radar signals; paras [0130], [0176]); 
a third communication device connected to the third through-wall radar sensor (a third camera 10c in data communication with the third sensing device 208b; figs 3B, 5; para [0127]); 
wherein the controller is networked with the third through-wall radar sensor via the third communication device (a processing appliance 404 receives image data from the third camera device 10c generated from sensor signals and data generated the third sensing device of a plurality of sensing systems 208 transmitting radar through walls, and transmitted over a network 72 fig 5; paras [0120], [0125], (0130), [0176]);
 and wherein the screen displays the image of the object based on data from the first radar signal, data from the second radar signal, and data from the third radar signal (figs 12, 21; paras [0120], (0152), [0162], [0167)).

Regarding claim 14 Anderholm discloses the system of claim 13, and Anderholm further discloses wherein the image is a three-dimensional “3D” image (images are captured and processed by 3D cameras and displayed as depth maps (3D); paras [0156], (0158)]).

Regarding claim 15, Anderholm discloses the system of claim 10, and Anderholm further discloses wherein the controller is networked with the first through-wall radar sensor and the second through-wall radar sensor via a wired connection, a wireless connection, a radio link, wireless fidelity “Wi-Fi’, Wi-Fi Direct, Bluetooth, Long-Term Evolution “LTE”, SGNR, or Ultra-Wideband “UWB” (wireless communications with the workstation 408 via Bluetooth or WI-FI; fig 5; paras [087], [0088], [0131}).

Regarding claim 16, Anderholm discloses the system of claim 10, and Anderholm further discloses wherein the first communication device is a first mobile phone and wherein the second communication device is a second mobile phone (the client devices 164 are cell phones or smart phones: fig f: para [0132)).

Regarding claim 17, Anderholm discloses the system of claim 10, and Anderholm further discloses wherein the data from the first radar signal includes detection data and ranging data and wherein the data from the second radar signal includes detection data and ranging data (the returning radar signal from the radar devices 302A and 302B is used to detect a person or object (detection data) and indicates the distance to a detected object (ranging data); paras [0147], [0148)).

Regarding claim 20, Anderholm discloses the method of claim 19, and Anderholm further discloses: 
networking a third through-wall radar sensor with the first through-wall radar sensor and the second through-wall radar sensor (a plurality of sensing systems (third) transmit radar through walls and transmit data over the network 72 with the sensing devices 208a and 208b; fig 5; paras [0120], (0130)); 
obtaining data from a third radar signal emitted from the third through-wall radar sensor (data is generated by the plurality of sensing devices 208 from signals passed through walls; fig 5; paras [0130], [0176]); 
and generating the image of the object based on data from the first radar signal, the second radar signal, and the third radar signal (the radar system detects the presence of a person using data from the plurality of radar sensing systems; if the presence is detected, more than two 3D cameras 1202 capture depth data to create depth maps 1902 for display; figs 17, 21; paras [0120], [0152], [0162], [0167)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderholm as applied to claim 6 above, and further in view of Mofsheghi (US 2014/0044043 A1).

Regarding claim 7, Anderholm discloses the system of claim 6. Anderholm does not disclose wherein the antenna array is a 2D antenna array. 
Mofsheghi discloses wherein the antenna array is a 2D antenna array (2D antenna array 700; fig 7A; para [0194]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Anderholm invention to include wherein the antenna array is a 2D antenna array, as taught by Mofsheghi, for the benefit of optimizing communication in leaky wave distributed transceiver environments (Mofsheghi; para [0020)).

Regarding claim 8, Anderholm discloses the system of claim 6.
 Anderholm does not disclose wherein the antenna array is a 3D antenna array. 
Mofsheghi discloses wherein the antenna array is a 3D antenna array (3D antenna array 710; fig 7B; para (0201). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Anderholm invention to include wherein the antenna array is a 3D antenna array, as taught by Mofsheghi, for the benefit of optimizing communication in leaky wave distributed transceiver environments (Mofsheghi; para [0020)).


Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderholm as applied to claim 1 and 10 above, and further in view of Shanks (US 2020/0319364 A1).
Regarding claim 9, Anderholm discloses the system of claim 1. Anderholm does not disclose an ambient radio frequency signal, wherein the display of the area is further based on ambient radio frequency signal. 
Shanks discloses an ambient radio frequency signal, wherein the display of the area is further based on ambient radio frequency signal (a backscatter (ambient) RF signal the controller activates different backscatter elements for imaging a target volume to present on the display; paras [0054], [0067]).
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Anderholm invention to include an ambient radio frequency signal, wherein the display of the area is further based on ambient radio frequency signal, as taught by Shanks, for the benefit of generating a holographic filed of measurement data for displaying in a security screening system (Shanks; paras [0033], (0052}).

Regarding claim 18, Anderholm discloses the system of claim 10. Anderholm does not disclose an ambient radio frequency signal, wherein the screen displays the image of the object further based on the ambient radio frequency signal. 
Shanks discloses an ambient radio frequency signal, wherein the screen displays the image of the object further based on the ambient radio frequency signal (a backscatter (ambient) RF signal the controller activates different backscatter elements for imaging a target volume to present on the display; paras [0054], {(0067]).
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Anderholm invention to include an ambient radio frequency signal, wherein the screen displays the image of the object further based on the ambient radio frequency signal, as taught by Shanks, for the benefit of generating a holographic filed of measurement data for displaying in a security screening system (Shanks; paras [0033], [0052]).


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderholm as applied to claim 19 above, and further in view of Shanks and Mofsheghi.

Regarding claim 21, Anderholm discloses the method of claim 19, and Anderholm further discloses: the first through-wall radar sensor and the second through-wall radar sensor (fig 3B; para [0140]). 
Anderholm does not disclose receiving an ambient radio frequency signal; and
directing the first radar sensor and the second radar sensor to an area based on the ambient radio frequency signal. 
Mofsheghi discloses receiving an ambient radio frequency signal (receiving a backscatter RF signal; paras [0052], [0067)).
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Anderholm invention to include receiving an ambient radio frequency signal, as taught by Mofsheghi, for the benefit of generating holographic filed of measurement data for displaying in a security screening system (Mofsheghi; paras [0033], [(0052]). 
Further, Shanks discloses directing the first through-wall radar sensor and the second through-wall radar sensor to an area based on the received radio frequency signal (configure the transmitter and antenna arrays to transmit a beam in one or more directions based on received and analyzed signals; para [0074)). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the Anderholm and Mofsheghi invention to include directing the first through-wall radar sensor and the second through-wall radar sensor to an area based on the received radio frequency signal, as taught by Shanks, for the benefit of optimizing communication in leaky wave distributed transceiver environments (Shanks; para [0020})).



Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648